Name: Commission Regulation (EEC) No 535/81 of 27 February 1981 introducing Community surveillance of imports of motor vehicles originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 81 Official Journal of the European Communities No L 54/61 COMMISSION REGULATION (EEC) No 535/81 of 27 February 1981 introducing Community surveillance of imports of motor vehicles originating ' in Japan for the transport of both passengers and goods, with either a spark ignition or a compression ignition engine, new, corresponding to NIMEXE codes 87.02-21 , 23 and 25, originating in Japan, are hereby, made subject to Community surveilliance in accor ­ dance with the procedures set out in Articles 7 ( 1 ) (a) and 1 1 of Regulation (EEC) No 926/79 and this Regu ­ lation . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ! ), and in particular Article 7 thereof, Having consulted the Committee set up under the abovementioned Regulation, Whereas imports into the Community of motor vehi - , cles, originating in Japan, have risen considerably in recent years from 502 600 units in 1977 to over 740 000 units in 1980 ; Whereas in 1980 the market share of these imports in the Community was 8-9 % , and even higher than 30 % in certain regions ; Whereas the increase in these imports in 1980 coin ­ cided with a significant reduction in demand and in Community exports ; Whereas, in these circumstances, it is in the Commu ­ nity's interest to introduce Community surveillance of these imports, Member States communications showing the results of surveillance for each month shall be transmitted to the Commission , broken down by NIMEXE code, within the first 20 days of the following month . Article 3 The reference 'EUR is hereby added to column 3 of Annex I to Regulation (EEC) No 926/79 in respect of NIMEXE codes 87.02-21 , 23 and 25 . Article 4HAS ADOPTED THIS REGULATION : Article 1 Imports into the Community of motor vehicles for the transport of persons, including vehicles designed This Regulation shall enter into force on 1 March 1981 and shall be valid until 31 December 1981 . It shall relate to imports effected from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1981 . For the Commission Ã tienne DAVIGNON Vice-President C) OJ No L 131 , 29 . 5 . 1979, p . 15 .